Appeal from an order to set aside a verdict in favor of plaintiff, Janet K. Rourke, in a negligence action, for inadequacy, and an order granting a new trial. The court was justified in setting aside the verdict for inadequacy. Order affirmed, with costs to the appellant to abide the event. Appeal from an order in favor of Thomas' W. Rourke, father of the infant, Janet K. Rourke, setting aside a verdict of $518 awarded him for medical expenses and loss of services. The jury brought in a verdict in accordance with the charge of the court and no exception was taken. Order granting a new trial reversed, on the law and facts, and the verdict of $518 in favor of the father, Thomas W. Rourke, and against the appellants, reinstated. Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ., concur.